DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. (USPN 2011/0181567 A1).

As to claim 1, Tanba teaches a display luminance adjustment method comprising: 

obtaining an ambient light signal (see at least figs. 1-4, [0007] “The illumination sensor measures an illuminance value that is ambient environment information”, [0025] “Illumination sensor 101 measures ambient light, and outputs an illuminance value (detected illuminance value) that is ambient environment information of brightness correction device 100”, [0031] “Shown in FIG. 2, Illumination controller 102 measures an illuminance value that is ambient environment information by illumination sensor 101, and converts it from an analog value to a digital value (Step S201)”, [0043] “FIG. 4 shows brightness correction processing on time axis when the ambient light is changed from illuminance value A1 to illuminance value B1 or illuminance value C1”);
determining a target luminance value of the display screen based on the ambient light signal (see at least figs. 1-4, [0007] “The illumination controller determines the target brightness setting value based on the illuminance value measured by the illumination sensor”, [0025] “The target brightness setting value is a value set as brightness to be displayed on display unit 104 in response to the illuminance value. Illumination controller 102 sets a high target brightness setting value when the ambient light is high. Contrarily, when the ambient light is low, the target brightness setting value is set low. This control enables the user to easily understand contents in display unit 104, and reduces fatigue of the eyes. In addition, wasteful power consumption is preventable.”);
obtaining a target pixel value of a to-be-displayed image based on the initial luminance value, the target luminance value, and a current pixel value of the to-be-displayed image (see at 
presenting the to-be-displayed image on the display screen based on the target pixel value (see at least figs. 1-4 and [0029] “Brightness controller 103 adjusts brightness of display unit 104 in response to the output brightness setting value output from illumination controller 102. Display unit 104 is a display device such as a monitor.”).
It would be obvious to one skilled in the art to interpret the output brightness setting value of Tanba to be a target pixel value as claimed because they both perform the same function and provide the same improvement where brightness of display unit can be appropriately corrected corresponding to the ambient light under conditions that the ambient light significantly changes while viewing the display unit (see at least [0008]). 

As to claim 13, Tanba teaches an electronic device, comprising: 
a display screen (see at least figs. 1: display unit 104); and 

obtain an initial luminance value of the display screen (see at least figs. 1-4, [0026] “Memory 105 stores a current brightness setting value for display on display unit 104”); 
obtain an ambient light signal (see at least figs. 1-4, [0007] “The illumination sensor measures an illuminance value that is ambient environment information”, [0025] “Illumination sensor 101 measures ambient light, and outputs an illuminance value (detected illuminance value) that is ambient environment information of brightness correction device 100”, [0031] “Shown in FIG. 2, Illumination controller 102 measures an illuminance value that is ambient environment information by illumination sensor 101, and converts it from an analog value to a digital value (Step S201)”, [0043] “FIG. 4 shows brightness correction processing on time axis when the ambient light is changed from illuminance value A1 to illuminance value B1 or illuminance value C1”); 
determine a target luminance value of the display screen based on the ambient light signal (see at least figs. 1-4, [0007] “The illumination controller determines the target brightness setting value based on the illuminance value measured by the illumination sensor”, [0025] “The target brightness setting value is a value set as brightness to be displayed on display unit 104 in response to the illuminance value. Illumination controller 102 sets a high target brightness setting value when the ambient light is high. Contrarily, when the ambient light is low, the target brightness setting value is set low. This control enables the user to easily understand contents in display unit 104, and reduces fatigue of the eyes. In addition, wasteful power consumption is preventable.”); and 

wherein the display screen is configured to present the to-be-displayed image based on the target pixel value (see at least figs. 1-4 and [0029] “Brightness controller 103 adjusts brightness of display unit 104 in response to the output brightness setting value output from illumination controller 102. Display unit 104 is a display device such as a monitor.”).
It would be obvious to one skilled in the art to interpret the output brightness setting value of Tanba to be a target pixel value as claimed because they both perform the same function and provide the same improvement where brightness of display unit can be appropriately corrected corresponding to the ambient light under conditions that the ambient light significantly changes while viewing the display unit (see at least [0008]). 



As to claim 3, Tanba teaches the display luminance adjustment method of claim 1 (see above rejection), further comprising: determining a pixel adjustment coefficient of the to-be-displayed image based on the initial luminance value and the target luminance value; and obtaining the target pixel value further based on the pixel adjustment coefficient (see at least fig. 4 and [0043]-[0047]: note brightness setting change).

As to claim 4, Tanba teaches the display luminance adjustment method of claim 3 (see above rejection), further comprising setting a product of the pixel adjustment coefficient and the current pixel value as the target pixel value (see at least figs. 1-4, [0009] “determining the brightness correction start time in response to the target brightness setting value, current brightness setting value, and calculated information; calculating an amount of brightness setting change per specified time based on the current brightness setting value at the brightness correction start time and the target brightness setting value; outputting an output brightness setting value in response to a calculated amount of brightness setting change”; 

As to claim 5, Tanba teaches the display luminance adjustment method of claim 1 (see above rejection), further comprising: adjusting an initial pixel adjustment coefficient based on the initial luminance value and the target luminance value to obtain a pixel adjustment coefficient of the to-be-displayed image, wherein the pixel adjustment coefficient is greater than or equal to the initial pixel adjustment coefficient; and obtaining the target pixel value further based on the pixel adjustment coefficient (see at least fig. 4 and [0043]-[0047]: note brightness setting change and output brightness setting value).

As to claim 6, Tanba teaches the display luminance adjustment method of claim 5 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, wherein the display luminance adjustment method further comprises adjusting the initial pixel adjustment coefficient to obtain a pixel adjustment coefficient of each of the N frames of images, and wherein pixel adjustment coefficients of the N frames of images are in an ascending order or a descending order (see at least fig. 4 and [0084] “The present invention enables appropriate correction of brightness of a display unit in response to an ambient light even if the ambient light for viewing the display unit significantly changes. The present invention thus offers images that the user can view with 

As to claim 7, Tanba teaches the display luminance adjustment method of claim 1 (see above rejection), further comprising: determining a reference luminance value of the to-be-displayed image based on the initial luminance value, wherein the reference luminance value is either: greater than or equal to the initial luminance value and less than or equal to the target luminance value; or less than or equal to the initial luminance value and greater than or equal to the target luminance value; obtaining a pixel adjustment coefficient of the to-be-displayed image based on either: a first ratio of the reference luminance value to the initial luminance value; or a second ratio of the reference luminance value to the target luminance value; and obtaining the target pixel value based on the pixel adjustment coefficient and the current pixel value (see at least figs 3B and 4).

As to claim 8, Tanba teaches the display luminance adjustment method of claim 7 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, and wherein the display luminance adjustment method further comprises adjusting the initial luminance value to obtain a second reference luminance value of each of the N frames of images (see at least figs. 1-4 and [0084] “The present invention enables appropriate correction of brightness of a display unit in response to 

As to claim 9, Tanba teaches the display luminance adjustment method of claim 7 (see above rejection), further comprising: determining a luminance adjustment step value; and adjusting the initial luminance value based on the luminance adjustment step value to obtain the reference luminance value (see at least fig. 4 and [0043]-[0047] note brightness setting change).

As to claim 10, Tanba teaches the display luminance adjustment method of claim 9 (see above rejection), further comprising determining the luminance adjustment step value based on a luminance change rate of the display screen, wherein the luminance adjustment step value is in positive correlation to the luminance change rate (see at least fig. 4 and [0043]-[0047] note brightness setting change).

As to claim 11, Tanba teaches the display luminance adjustment method of claim 9 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, and wherein the display luminance adjustment method further comprises determining an ith reference luminance value of an ith image frame based on a formula: ref_lum[i]=start_lum-i*step_lum, wherein ref_lum [i] is the ith reference 

As to claim 12, Tanba teaches the display luminance adjustment method of claim 1 (see above rejection), wherein before presenting the to-be-displayed image on the display screen, the display luminance adjustment method further comprises: adjusting a display screen luminance, and wherein the display screen luminance is the target luminance value (see at least figs. 1-4: output brightness setting value).

As to claim 14, Tanba teaches the electronic device of claim 13 (see above rejection), wherein the processor is further configured to: control the to-be-displayed image to gradually change from the current pixel value to the target pixel value, and wherein a first change rate at which the to-be-displayed image gradually changes from the current pixel value to the target pixel value is directly proportional to a second change rate at which the initial luminance value 

As to claim 15, Tanba teaches the electronic device of claim 13 (see above rejection), wherein the processor is further configured to: determine a pixel adjustment coefficient of the to-be-displayed image based on the initial luminance value and the target luminance value; and obtain the target pixel value further based on the pixel adjustment coefficient (see at least fig. 4 and [0043]-[0047]: note brightness setting change).

As to claim 16, Tanba teaches the electronic device of claim 15 (see above rejection), wherein the processor is further configured to determine a product of the pixel adjustment coefficient and the current pixel value as the target pixel value (see at least figs. 1-4, [0009] “determining the brightness correction start time in response to the target brightness setting value, current brightness setting value, and calculated information; calculating an amount of brightness setting change per specified time based on the current brightness setting value at the brightness correction start time and the target brightness setting value; outputting an output brightness setting value in response to a calculated amount of brightness setting change”; [0028] “Next, illumination controller 102 calculates an amount of brightness setting change per specified time based on the current brightness setting value and the target brightness setting value at the brightness correction start time. Illumination controller 102 then calculates and outputs an output brightness setting value”).

As to claim 17, Tanba teaches the electronic device of claim 13 (see above rejection), wherein the processor is further configured to: adjust an initial pixel adjustment coefficient based on the initial luminance value and the target luminance value to obtain a pixel adjustment coefficient of the to-be-displayed image, wherein the pixel adjustment coefficient is greater than or equal to the initial pixel adjustment coefficient; and obtain the target pixel value further based on the pixel adjustment coefficient. (see at least fig. 4 and [0043]-[0047]: note brightness setting change and output brightness setting value).

As to claim 18, Tanba teaches the electronic device of claim 17 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, wherein the processor is further configured to adjust the initial pixel adjustment coefficient to obtain a pixel adjustment coefficient of each of the N frames of images, and wherein pixel adjustment coefficients of the N frames of images are in an ascending order or a descending order (see at least fig. 4 and [0084] “The present invention enables appropriate correction of brightness of a display unit in response to an ambient light even if the ambient light for viewing the display unit significantly changes. The present invention thus offers images that the user can view with ease. Accordingly, the present invention is effectively applicable to portable devices that display video signals, including car televisions and mobile terminals” – note this indicates more than 2 frames of images and note that ascending order or descending order would be an obvious choice of design).



As to claim 20, Tanba teaches the electronic device of claim 19 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2, and wherein the processor is further configured to adjust the initial luminance value to obtain a second reference luminance value of each of the N frames of images (see at least figs. 1-4 and [0084] “The present invention enables appropriate correction of brightness of a display unit in response to an ambient light even if the ambient light for viewing the display unit significantly changes. The present invention thus offers images that the user can view with ease. Accordingly, the present invention is effectively applicable to portable devices that display video signals, including car televisions and mobile terminals” – note this indicates more than 2 frames of images).



As to claim 22, Tanba teaches the electronic device of claim 21 (see above rejection), wherein the processor is further configured to determine the luminance adjustment step value based on a luminance change rate of the display screen, and wherein the luminance adjustment step value is in positive correlation to the luminance change rate (see at least fig. 4 and [0043]-[0047] note brightness setting change).

As to claim 23, Tanba teaches the electronic device of claim 21 (see above rejection), wherein the to-be-displayed image comprises N frames of images, wherein N is a positive integer greater than or equal to 2 wherein the processor is further configured to determine an i.sup.th reference luminance value of an i.sup.th image frame based on a formula: ref_lum[i]=start_lum-i*step_lum, wherein ref_lum [i] is the ith reference luminance value, wherein start_lum is the initial luminance value, wherein step_lum is the luminance adjustment step value, and wherein i is a positive integer less than or equal to N (see at least figs. 2-4: note output brightness (reference luminance value) = current brightness setting value (initial luminance value)*brightness setting change (luminance adjustment step value) and [0084] “The present invention enables appropriate correction of brightness of a display unit in response to 

As to claim 24, Tanba teaches the electronic device of claim 13 (see above rejection), wherein before the display screen presents the to-be-displayed image, the processor is further configured to adjust a display screen luminance, and wherein the display screen luminance is the target luminance value (see at least figs. 1-4: output brightness setting value).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (USPN 2016/0314762 A1): see at least figs. 4A, 4B, 6, [0010] “a sensor configured to sense ambient light”, [0070] “The sensor 120 senses ambient illuminance.”); [0096] “the processor 130 may determine at least one of an initial luminance value”
[0096] “the processor 130 may determine at least one of an initial luminance value, a target luminance value… based on sensed ambient illuminance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        4/22/21

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623